UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2384


SHERRY STUDLI,

                 Plaintiff - Appellant,

          v.

CHILDREN AND YOUTH SERVICES; JOHN CASCIO, Judge; EUGENE
FIKE, Judge; JAMES C. MARKER, Somerset County Commissioner;
BRAD COBER, Somerset County Commissioner; PAMELA A. TOKAR
ICKES,   Somerset County   Commissioner;  CHILD  PROTECTIVE
SERVICES; CHILDREN AND YOUTH AND FAMILIES CENTRAL REGIONAL
OFFICE,

                 Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-01093-JKB)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherry Studli, Appellant Pro Se.         Marie M. Jones, JONES
PASSODELIS, PLLC, Pittsburgh, Pennsylvania; Bradley J. Neitzel,
Michael Lee Bouyea, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; Mary Lynch Friedline, OFFICE OF THE
ATTORNEY GENERAL, Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sherry     Studli    appeals       the   district       court’s     order

dismissing her civil action and issuing a pre-filing injunction.

We   have    reviewed    the     record   and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Studli v. Children & Youth Servs., No. 1:12-cv-01093-JKB

(D. Md. Nov. 6, 2012).              We deny Studli’s motions to strike

Appellees’ informal response briefs and for oral argument.                         We

dispense     with     oral     argument   because          the    facts   and   legal

contentions     are   adequately     presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2